 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Louis Taylor,                                     No. CV-15-00152-TUC-RM
10                   Plaintiff,                        ORDER
11   v.
12   County of Pima, et al.,
13                   Defendants.
14
15          On October 23, 2020, Daniel P. Struck, Nicholas D. Acedo, and Jacob B. Lee of
16   the law firm Struck Love Bojanowski & Acedo, PLC, filed a Notice of Appearance as co-

17   counsel for Pima County. (Doc. 154.) At that time, Pima County was also represented
18   by Nancy Davis and Clayton Robert Kramer of the Pima County Attorney’s Office.

19   (Docs. 1, 53, 104.) On December 29, 2020, Ms. Davis and Mr. Kramer moved to

20   withdraw “due to a conflict of interest.” (Doc. 160.) The Court granted the motion to
21   withdraw after finding that it complied with LRCiv 83.3. (Doc. 161.)
22          On February 5, 2021, Defendants Pima County and City of Tucson filed a joint

23   settlement status report.      (Doc. 162.)   On the same date, Plaintiff filed a separate

24   settlement status report, even though the Court’s Scheduling Orders require a joint report.

25   (Doc. 163.) In the separate settlement status report, Plaintiff asks the Court to schedule

26   an order to show cause hearing to address what Plaintiff characterizes as a “baseless
27   ‘conflict of interest’ claim by Pima County” that is “hindering the possibility of
28   settlement.” (Id.) In response to this request, Defendant Pima County argues that its
 1   selection of counsel, and the reasons for that selection, “are not subject to judicial
 2   scrutiny or Plaintiff’s satisfaction.” (Doc. 165.)
 3          In support of his request for an order to show cause hearing, Plaintiff cites civil
 4   cases involving motions to disqualify counsel1 and criminal cases involving defendants’
 5   Sixth Amendment rights. (Docs. 163, 168.) None of these cases support the proposition
 6   that this Court has any authority to force Defendant Pima County to continue to be
 7   represented by attorneys of Plaintiff’s choosing. The Court declines Plaintiff’s request to
 8   scrutinize the bases for the asserted conflict of interest that led to the withdrawal of Ms.
 9   Davis and Mr. Kramer.
10          IT IS ORDERED that Plaintiff’s Motion for Order to Show Cause Hearing (Doc.
11   163) is denied.
12          Dated this 25th day of February, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
       Plaintiff does not present any grounds for disqualification of Mr. Struck, Mr. Acedo,
     and Mr. Lee of the law firm Struck Love Bojanowski & Acedo, PLC.

                                                 -2-
